DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including that of Bhaskar and Loisel, teach related access limiting systems for different types of memories but fail to teach the combination including the limitation of wherein when the protection variable has a fourth value, said conditioning comprises, if the source of the access is a debugger connected to the microcontroller, blocking access to data buses connected to the non-volatile memory, and permitting a change of the protection variable from the second value to a first value, if the source of the access is the debugger connected to the microcontroller, by deleting contents of the non-secure memory area of the non-volatile memory, blocking access to the secure memory area and permitting access to the non-secure memory area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/Primary Examiner, Art Unit 2137